t c memo united_states tax_court laura d seidel petitioner v commissioner of internal revenue respondent docket no filed date laura d seidel pro_se john strate and rex lee for respondent memorandum findings_of_fact and opinion goldberg special_trial_judge respondent determined a deficiency in petitioner’s federal_income_tax of dollar_figure and an additional tax of dollar_figure pursuant to sec_72 for the taxable_year unless otherwise indicated section references are to the internal_revenue_code in effect for the year in issue and all rule references are to the tax_court rules_of_practice and procedure after concessions by the parties the issues for decision are whether petitioner received a taxable_distribution of dollar_figure from lee seidel’s petitioner’s former husband sec_401 plan 401_k_plan pursuant to a qualified_domestic_relations_order qdro which designated her as the alternate_payee whether petitioner is entitled to business deductions and cost_of_goods_sold claimed on schedule c profit or loss from business for an activity named port of mystery involving the sale and repair of antique jewelry whether petitioner is liable for the 10-percent additional tax pursuant to sec_72 because she received an early distribution from her own 401_k_plan and from lee seidel’ sec_401 plan whether petitioner is entitled to an additional itemized_deduction on schedule a itemized_deductions for taxable_year for mortgage interest in the amount of dollar_figure whether petitioner is entitled to an additional itemized_deduction for legal fees in the amount of dollar_figure paid to robert fruitman petitioner’s divorce attorney in taxable_year and whether petitioner underwent more than one inspection of her books of account for taxable_year findings_of_fact some of the facts have been stipulated and are so found the stipulation of facts and the attached exhibits thereto are incorporated herein by this reference petitioner resided in yuba city california on the date the petition was filed in this case taxability of k distribution pursuant to a qdro petitioner married lee seidel mr seidel on date during the marriage mr seidel was employed by the california water service company cwsc mr seidel’s employment with cwsc commenced in and continued beyond the dissolution of the marriage as an employee of cwsc mr seidel was a participant in a tax-deferred savings_plan cwsc k sponsored by cwsc pursuant to sec_401 and k mr seidel’s participation in the cwsc 401_k_plan began sometime between and prior to his marriage to petitioner and continued during the marriage mr seidel’s cwsc 401_k_plan consisted of a separate_property interest for contributions made prior to his marriage to petitioner and a community_property interest for contributions made during his marriage to petitioner the parties agree that the community_property interest in mr seidel’s cwsc 401_k_plan totals dollar_figure petitioner and mr seidel each entered the marriage with separate_property interests petitioner had her own house which was encumbered by a first mortgage mr seidel had his own house which he had purchased mr seidel’s house was encumbered by a first and second mortgage after their marriage mr seidel moved into petitioner’s house during the beginning years of their marriage petitioner and mr seidel took out a second mortgage on petitioner’s house the proceeds of this second mortgage were used to pay off the second mortgage on mr seidel’s house to pay off some of petitioner’s debts and to purchase household assets petitioner and mr seidel separated on date during settlement negotiations to dissolve the marriage petitioner was represented by attorney robert fruitman mr fruitman mr seidel was represented by his attorney francis l adams mr adams the marriage was dissolved by the superior court of california county of sutter california superior court on date with respect to the division of mr seidel’s cwsc 401_k_plan petitioner and mr seidel agreed to a marital settlement agreement dated date and entered by the california superior court on date which provided the parties presently have a partial community interest dollar_figure in husband’ sec_401k and husband has a partial separate_property interest in hi sec_401k the parties agree that the sum of seventy seven thousand dollars and no dollar_figure shall be withdrawn from the 401k plan held in husband’s name husband will then deduct the federal and or state penalties and the federal and state taxes and any other taxes for early withdraw sic from that amount and from that remaining balance husband shall arrange for the payment of the two debts owed to first community financial services which are secured_by deeds of trust on wife’s home after those two debts are paid any balance of the proceeds shall be split equally between the parties any proceeds remaining in husband’ sec_401k plan shall be confirmed to husband as his sole and separate_property the marital settlement agreement was reviewed by lillick charles llp attorneys at law lillick charles and by the administrator of the cwsc 401_k_plan for whom lillick charles acted as counsel based upon this review the plan_administrator refused to comply with the marital settlement agreement because it did not constitute a qdro due to mr seidel’s continuing employment the plan_administrator would not distribute the called for amount to mr seidel mr fruitman and mr adams negotiated a second marital settlement agreement which incorporated a domestic_relations_order dro they submitted the proposed qdro with their respective party’s approval to lillick charles on date the marital settlement agreement did not provide for the payment of funds from petitioner to mr seidel for use in making the mortgage interest payment at issue in the present case petitioner expressly waived all spousal support in the marital settlement agreement lillick charles advised mr fruitman and mr adams on date that the proposed dro was satisfactory met the requirements of a qdro and that the plan_administrator would make the distribution pursuant to the qdro on date mr seidel mr adams petitioner and mr fruitman signed a stipulation and order with respect to the qdro this stipulation and order which was stamped endorsed filed date by the superior court of the state of california requested that the court issue an order as follows a completed qualified_domestic_relations_order will be prepared and submitted to the plan for approval and the plan will advise counsel of their approval prior to the signatures of the parties and their counsel and prior to the submission to the court the parties presently have a partial community interest dollar_figure in husband’ sec_401k and husband has a partial separate_property interest in hi sec_401k the parties agree that the sum of seventy seven thousand dollars and zero cents dollar_figure shall be withdrawn from the 401k plan in wife’s name as an alternate_payee and paid over to wife’s attorney the plan’s administrators will automatically withhold a portion of the federal and state tax obligation resulting from early withdrawal of the funds wife’s attorney will pay out of the remaining fund balance an amount sufficient to pay off the two debts owed to first community financial services in the approximate amount of dollar_figure which are secured_by a deed_of_trust on wife’s home the remaining fund balance shall be used to pay husband the sum of ten thousand dollars and zero cents dollar_figure any remaining balance shall belong to wife wife’s attorney shall accomplish all disbursements from the withdrawn funds within thirty days of receipt any proceeds remaining in husband’ sec_401k plan shall be confirmed to husband as his sole and separate_property the qdro issued by the superior court of the state of california on date was stamped endorsed filed this qdro stated in paragraph the ap alternate_payee account will be distributed upon receipt by the plan of an endorsed filed copy of this qualified_domestic_relations_order and an endorsed filed copy of the stipulation and order that concerns this qualified_domestic_relations_order unlike the stipulation and order filed date this qdro made no mention of the distribution of dollar_figure to mr seidel or the distribution of funds to pay the debts secured_by the deed_of_trust however the qdro incorporated into its terms the stipulation and order petitioner through her attorney as her agent received a net distribution of dollar_figure dollar_figure less federal and state taxes withheld of dollar_figure petitioner also received a form_1099 distributions from pensions annuities retirement or profit- sharing plans issued by new york life_insurance_company for taxable_year reflecting a taxable_distribution of dollar_figure upon receipt of this distribution petitioner did not redeposit the funds into the cwsc 401_k_plan nor did she roll the funds over into any other qualified_plan within the 60-day grace period allowed by sec_402 on date petitioner signed cashier’s checks as follows 1although a qualified_pension plan is exempt from taxation under sec_501 any amounts actually distributed from such a plan generally must be included in the distributee’s gross_income sec_402 in order to avoid the tax consequence of a plan distribution the distributee may roll over the amount of the distribution into another eligible_plan within days sec_402 check number payee lee seidel first community financial services first community financial services amount dollar_figure dollar_figure2 dollar_figure2 also during petitioner received a dollar_figure distribution from putnam investments her own 401_k_plan and a dollar_figure distribution from standard insurance_company however petitioner reported total pension and annuity distributions on her federal_income_tax return of only dollar_figure this amount represents one-half of the net distribution from mr seidel’s cwsc 401_k_plan of dollar_figure and dollar_figure received from putnam investments therefore respondent in the notice_of_deficiency adjusted petitioner’s pension and annuity income upward by dollar_figure in the notice_of_deficiency respondent determined that petitioner failed to report the dollar_figure distribution from standard insurance_company and the additional dollar_figure distribution from new york life from mr seidel’s cwsc 2these check payments made to first community financial services were made to pay off the principal balance of a second mortgage on petitioner’s house which was a liability assumed during petitioner and mr seidel’s marriage and as such was a joint liability and to pay off another unspecified joint liability 401_k_plan and that petitioner was not entitled to a dollar_figure cost_of_goods_sold deduction on schedule c although petitioner reported one-half of the net distribution of dollar_figure or dollar_figure in gross_income on her federal_income_tax return she claimed the entire credit of dollar_figure for the federal_income_tax withheld on the dollar_figure distribution from mr seidel’s cwsc 401_k_plan together with an itemized_deduction on schedule a of dollar_figure for the state_and_local_income_taxes withheld on the dollar_figure distribution mr seidel did not report any part of the distribution from the cwsc 401_k_plan on his form_1040 u s individual_income_tax_return for taxable_year following the examination by the internal_revenue_service irs of mr seidel’s and petitioner’s federal_income_tax returns mr seidel took the position that petitioner should include the full amount of the distribution of dollar_figure in her income for and petitioner took the position that mr seidel should include one-half of the distribution in his income as a result respondent issued notices of deficiency to both mr seidel and petitioner to avoid the possibility of being in a whipsaw_position respondent determined that mr seidel failed to report dollar_figure one-half of the net distribution in hi sec_3the amount of dollar_figure which was disallowed by respondent is actually the total net_loss reported on schedule c from petitioner’s activity port of mystery income for and petitioner was responsible for additional income in the amount of dollar_figure mr seidel filed a petition to this court at docket no 8003-03s in which he contested his liability as to the additional one-half of the net distribution from his cwsc 401_k_plan mr seidel’s case and this case were tried separately on the court’s san francisco california trial session beginning on date port of mystery during petitioner began an activity under the name port of mystery to sell and repair antique and estate jewelry although petitioner had no prior experience in this field petitioner claimed she had an eye for jewelry during taxable_year petitioner did not maintain books_and_records for port of mystery such as a general ledger or other appropriate journals however petitioner did attach a schedule c profit or loss from business to her federal_income_tax return on her schedule c petitioner claimed as follows income gross_receipts less cost_of_goods_sold gross_profit gross_income expenses advertising car and truck expenses depreciation and sec_179 expense travel_expenses utilities amount dollar_figure big_number big_number big_number dollar_figure other expenses show booth expenses bank fees security pest control total expenses net business loss dollar_figure dollar_figure as part of her business_expenses petitioner claimed a truck and automobile expense of dollar_figure on her original return and increased such expense to dollar_figure on her amended_return however no actual log of expenses or mileage was kept as to petitioner’s claimed automobile expense petitioner did keep documents of jewelry shows that she claims she attended and records of clients’ addresses that petitioner allegedly visited on business matters petitioner did not keep a mileage log for any business trips made in taxable_year as to her other business_expenses petitioner does not know how these expenses and deductions were calculated petitioner was disabled and unable to work from february to date while on disability petitioner spent no time on her jewelry activity the port of mystery during taxable_year petitioner participated in only two shows to exhibit port of mystery jewelry the first show was a 3-day show which was held in sacramento california the second was a 2-day show which was held in marysville california 4such amended_return was not filed with the internal_revenue_service but was merely exchanged with respondent’s counsel as part of the parties’ informal document exchange petitioner admitted that she didn’t know anything about antique and estate jewelry as to value before she started the business during taxable_year petitioner purchased a considerable number of books and periodicals to assist her in learning the business of selling and repairing antique and estate jewelry additional tax-- sec_72 during taxable_year petitioner received a taxable_distribution from her 401_k_plan held by putnam investments of dollar_figure petitioner was nearing her 40th birthday in audit examination petitioner timely filed a form_1040 for taxable_year petitioner attached to her form_1040 for taxable_year a special handling cover letter requesting a review of her return respondent mailed petitioner a letter dated date thanking her for her inquiry and stating that the irs had not resolved the matter petitioner received a letter dated date advising her that based upon review of third party records respondent proposed changes to her form_1040 for taxable_year petitioner never entered into a closing_agreement with the irs with respect to taxable_year petitioner never received a letter stating that the irs had accepted her tax_return nor had she received a letter stating that her tax_return had been audited as requested petitioner also submitted a form 1040x amended u s individual_income_tax_return for taxable_year to respondent’s counsel as part of the parties’ informal document exchange but did not file the form 1040x with the irs opinion as a general_rule the determinations of the commissioner in a notice_of_deficiency are presumed correct and the taxpayer bears the burden of proving the commissioner’s determinations in the notice_of_deficiency to be in error rule a 290_us_111 taxability of k distribution pursuant to a qdro as previously stated because mr seidel took the position that petitioner should include the full amount of the distribution in income and petitioner took the position that mr seidel should include one-half of the distribution in income respondent issued notices of deficiency to mr seidel and petitioner to avoid the possibility of being in a whipsaw_position thus respondent asserted that mr seidel was responsible for including the unreported income in the amount of dollar_figure on his tax_return and respondent also asserted that petitioner was responsible for including in income the amount of dollar_figure representing the difference between dollar_figure and the dollar_figure reported on her tax_return in the present circumstance respondent is caught in a potential whipsaw_position a whipsaw occurs when different taxpayers treat the same transaction involving the same items inconsistently thus creating the possibility that income could go untaxed or two unrelated parties could deduct the same expenses on their separate returns in such circumstances respondent is fully entitled to defend against inconsistent results by determining in notices of deficiency that both parties to the transaction are liable for the deficiency estate of dooley v commissioner tcmemo_1992_557 moore v commissioner tcmemo_1989_306 petitioner contends that mr seidel should be liable for one-half of the qdro distribution due to the community_property law of california or due to the beneficial receipt of the proceeds by mr seidel we note that contrary to her contention petitioner claimed the entire credit of dollar_figure for the federal_income_tax withheld on the total dollar_figure distribution from mr seidel’s cwsc 401_k_plan together with the entire itemized_deduction of dollar_figure for the state_and_local_income_taxes withheld on the dollar_figure distribution_generally under sec_402 a distribution from a qualified_retirement_plan is taxed to the distributee sec_402 provides in part except as otherwise provided in this section any amount actually distributed to any distributee by any employees’ trust described in sec_401 which is exempt from tax under sec_501 shall be taxable to the distributee in the taxable_year of the distributee in which distributed under sec_72 relating to annuities under sec_402 the general_rule is that a distribution from an exempt employees’ trust under a tax-qualified employees’ plan is taxed to the distributee under sec_72 which generally provides for current taxation of distributions as ordinary_income the code does not define the word distributee as used in sec_402 neither do the regulations the court has concluded that a distributee of a distribution under a plan ordinarily is the participant or beneficiary who under the plan is entitled to receive the distribution see 97_tc_51 estate of machat v commissioner tcmemo_1998_154 smith v commissioner tcmemo_1996_292 sec_402 however provides an exception to this general_rule sec_402 provides that an alternate_payee who is the spouse or former spouse of the plan participant shall be treated as the distributee of any distribution or payment made to the alternate_payee under a qualified_domestic_relations_order as defined in sec_414 therefore a distribution made to such an alternate_payee under a qdro will be taxable to the alternate_payee and not to the plan participant because sec_402 treats the alternate_payee as the distributee the retirement_equity_act_of_1984 rea publaw_98_ sec b 98_stat_1445 added sec_414 which defines a qdro sec_414 provides in pertinent part the following sec_414 qualified_domestic_relations_order defined -- for purposes of this subsection and sec_401 -- in general -- a qualified_domestic_relations_order --the term qualified_domestic_relations_order means a domestic relations order-- i which creates or recognizes the existence of an alternate payee’s right to or assigns to an alternate_payee the right to receive all or a portion of the benefits payable with respect to a participant under a plan and ii with respect to which the requirements of paragraphs and are met b domestic_relations_order --the term domestic_relations_order means any judgment decree or order including approval of a property settlement agreement which-- i relates to the provision of child_support alimony payments or marital property rights to a spouse former spouse child or other dependent of a participant and ii is made pursuant to a state domestic relations law including a community_property law prior to the enactment of the retirement equity act some courts had held that state law domestic support orders assigning or attaching pension benefits were preempted by erisa’s spendthrift provision s rept pincite 1984_2_cb_447 recognizing conflicting decisions congress’s primary intent in recognizing the qdro exception was to clarify that these domestic support obligations did not fall within the scope of erisa preemption see 486_us_825 the parties are in agreement that mr seidel’s cwsc 401_k_plan meets the requirements of sec_401 that being so distributions from the cwsc 401_k_plan are governed by sec_402 petitioner relies on 101_tc_489 in arguing that the funds distributed through the qdro remained community_property and should be taxed as an indirect distribution interpreting darby v commissioner supra the court in powell v commissioner supra pincite stated that an owner was not necessarily a distributee and that darby specifically observed that its statement that a ‘distributee’ had to be a participant or beneficiary was not an exclusive definition of that word applying the law as modified by rea the court in powell found that the plan participant’s former spouse was the distributee and thereby taxable on her share of the pension benefits id the qdro incorporated by its own terms the stipulation and order filed date the qdro also included a calculation of the community_property interest in mr seidel’s cwsc 401_k_plan and the stipulation and order provided for the division of such community_property interest the terms of the stipulation and order governed petitioner’s actions and those of her attorney as to the proceeds received through the distribution from mr seidel’s cwsc 401_k_plan the stipulation and order required petitioner’s attorney to pay out of the fund so distributed within days of its receipt by him two liabilities owed jointly by petitioner and mr seidel to first community financial services and to pay to mr seidel dollar_figure in fact petitioner’s attorney made these payments and petitioner never actually received the proceeds that went to fulfill these obligations based on the particular facts of this case we find that under the present qdro which by its terms incorporated the stipulation and order filed date petitioner was alternate_payee of only a portion of the distribution ie dollar_figure this amount consists of the whole distribution of dollar_figure less dollar_figure the amount of dollar_figure is attributable to mr seidel as beneficiary and distributee and it consists of dollar_figure which is one-half of the two joint liabilities paid off by the proceeds of the cwsc k distribution plus the dollar_figure check given to mr seidel from the proceeds of the cwsc k distribution in compliance with the stipulation and order therefore petitioner is liable for the tax on the additional portion of the distribution in the amount of dollar_figure which she has not reported and of which she was the beneficiary and alternate_payee as stated in powell v commissioner supra pincite our conclusion is not affected by the fact that initially the entire distribution was made to petitioner we think she received the distribution on behalf of the community and that her later payment to mr seidel by way of cash and relief of joint liabilities was a transfer to him of funds that at all times belonged to him schedule c deductions for the port of mystery under sec_162 a taxpayer may deduct the ordinary and necessary expenses paid_or_incurred during the taxable_year in carrying on his or her trade_or_business a taxpayer is engaged in a trade_or_business if the taxpayer is involved in the activity with continuity and regularity and with the primary purpose of making a profit 480_us_23 893_f2d_656 4th cir affg 91_tc_686 petitioner has the burden of proving that she was engaged in a trade_or_business ie port of mystery and that she is entitled to the deductions claimed rule a 503_us_79 292_us_435 290_us_111 sec_7491 shifts the burden_of_proof to the commissioner respecting tax_liability under certain circumstances the burden does not shift in this case because petitioner neither alleged that sec_7491 was applicable nor established that she fully complied with the statutory substantiation requirements of sec_7491 as shown below sec_7491 and b if petitioner fails to establish port of mystery’s entitlement to the deductions under sec_162 and fails to show error in respondent’s determination that port of mystery was an activity_not_engaged_in_for_profit then sec_183 limit sec_5the internal_revenue_service restructuring reform act of publaw_105_206 sec 112_stat_726 added sec_7491 which is applicable to court proceedings arising in connection with examinations commencing after date under sec_7491 congress requires the burden_of_proof to be placed on the commissioner where a taxpayer introduces credible_evidence with respect to factual issues relevant to ascertaining the taxpayer’s liability for tax and meets certain other requirements in the instant case petitioner has not raised the application of this provision and petitioner has not presented such credible_evidence nor met all other applicable_requirements therefore the burden remains with petitioner sec_183 provides that an activity is not engaged in for profit if the activity is other than one with respect to which deductions are allowable for the taxable_year under sec_162 or under paragraph or of sec_212 port of mystery’s deductions for expenses attributable to the activity as provided in sec_183 sec_162 allows a deduction for ordinary and necessary business_expenses paid_or_incurred during the taxable_year in carrying on any trade_or_business to be ordinary the transaction which gives rise to the expense must be of a common or frequent occurrence in the type of business involved 308_us_488 to be necessary an expense must be appropriate and helpful to the taxpayer’s business welch v helvering supra pincite deductions are a matter of legislative grace and the taxpayer bears the burden of proving that he or she is entitled to any deduction claimed rule a new colonial ice co v helvering supra this includes the burden of substantiation 65_tc_87 affd per curiam 540_f2d_821 5th cir sec_6001 and the regulations promulgated thereunder require taxpayers to maintain records sufficient to permit verification of income and expenses as a general_rule if the trial record provides sufficient evidence that the taxpayers have incurred a deductible expense but the taxpayer is unable to adequately substantiate the precise amount of the deduction to which he or she is otherwise entitled the court may estimate the amount of the deductible expense and allow the deduction to that extent bearing heavily against the taxpayer whose inexactitude in substantiating the amount of the expense is of his own making 39_f2d_540 2d cir however in order for the court to estimate the amount of an expense the court must have some basis upon which an estimate may be made 85_tc_731 without such a basis any allowance would amount to unguided largesse 245_f2d_559 5th cir further sec_274 prohibits the estimation of expenses for travel or deductions with respect to certain listed_property thus the cohan_rule does not apply to these types of expenses 50_tc_823 affd per curiam 412_f2d_201 2d cir listed_property includes automobiles sec_280f during taxable_year petitioner did not maintain books_and_records for her jewelry activity port of mystery such as a general ledger or other appropriate journals petitioner purportedly kept notes of cash receipts received through her activity however petitioner claims that she could not produce such receipts because her computer which contained a record of such receipts and notes crashed petitioner did not attempt to reconstruct her records after her computer purportedly failed petitioner claimed she incurred cost_of_goods_sold in the amount of dollar_figure on her original return but changed such claim for cost_of_goods_sold to dollar_figure on her amended_return however as stated above petitioner did not maintain proper books or even notes to substantiate such a claim therefore we hold that petitioner is not entitled to any claim for cost_of_goods_sold during the taxable_year petitioner claimed a truck and automobile expense of dollar_figure on her original return and has increased such expense to dollar_figure on her amended_return no actual log of expenses or mileage was kept as to petitioner’s claimed automobile expense however petitioner did keep documents of shows that she claims she attended and records of clients’ addresses that petitioner allegedly visited on business matters in addition petitioner introduced into evidence parking receipts from sacramento and a check from a client in the bay area both of which petitioner claims substantiates her travel to these areas petitioner attempts to use these such documents to substantiate her claimed automobile expense however petitioner did not keep a mileage log for such trips aside from the above-mentioned parking receipts check and other documents petitioner offered no further records to substantiate her travel or automobile expenses her evidence 7such amended_return as previously noted was not filed with the internal_revenue_service but was merely exchanged with respondent’s counsel as part of the parties’ informal document exchange does not meet the substantiation requirements of sec_274 because it does not show mileage traveled route taken or business_purpose of these expenses sec_274 as to petitioner’s other schedule c deductions including utilities expense cable expense and bank charges petitioner testified that she did not know how these deductions were calculated she did not substantiate such expenses therefore this court holds that such deductions are not allowed and respondent’s disallowance of such deductions is sustained due to our holding that petitioner has not substantiated any of the claimed schedule c deductions for port of mystery it is not necessary for us to determine whether port of mystery was an activity engaged in for profit additional tax-- sec_72 generally sec_72 imposes a 10-percent additional tax on early distributions from qualified_retirement_plans unless the distribution comes within one of several statutory exceptions for example distributions that are made on or after the date on which the taxpayer attains the age of 59½ are not early and therefore not subject_to the 10-percent additional tax sec_72 as relevant to the present case sec_72 provides an exception for distributions to 8as relevant to the present case a qualified_retirement_plan includes an individual_retirement_account ira and a qualified_pension or profit-sharing_plan sec_4974 an alternate_payee pursuant to a qualified_domestic_relations_order in the present situation the qdro issued in connection with mr seidel’s cwsc 401_k_plan designated petitioner as the alternate_payee of dollar_figure of the distribution as we have found therefore petitioner is not liable for the 10-percent additional tax pursuant to sec_72 with respect to the portion of the dollar_figure distribution from mr seidel’s cwsc 401_k_plan that is includable in her gross_income as the alternate_payee sec_72 however petitioner concedes that she received a taxable_distribution from her 401_k_plan held by putnam investments for taxable_year in the amount of dollar_figure petitioner also testified that she was nearing her 40th birthday in the taxable_year therefore the distribution from petitioner’ sec_401 plan is considered early and subject_to the 10-percent additional tax unless one of the enumerated statutory exceptions applied petitioner put forth no arguments that an exception applied to such distribution thus the distribution of dollar_figure from putnam investments is subject_to the 10-percent additional tax under sec_72 mortgage interest_deduction sec_163 allows a deduction for all interest_paid or accrued within the taxable_year on indebtedness sec_163 however provides that in the case of a taxpayer other than a corporation no deduction is allowed for personal_interest qualified_residence_interest is excluded from the definition of personal_interest and thus is deductible under sec_163 see sec_163 qualified_residence_interest is any interest which is paid_or_accrued during the taxable_year on acquisition_indebtedness or home_equity_indebtedness see sec_163 acquisition_indebtedness is any indebtedness secured_by the qualified_residence of the taxpayer or incurred in acquiring constructing or substantially improving the qualified_residence see sec_163 home_equity_indebtedness is any other indebtedness secured_by the qualified_residence to the extent the aggregate amount of such indebtedness does not exceed the fair_market_value of the qualified_residence reduced by the amount of acquisition_indebtedness on the residence see sec_163 the amount of home_equity_indebtedness for any taxable_year cannot exceed dollar_figure see sec_163 the indebtedness generally must be an obligation of the taxpayer and not an obligation of another see 604_f2d_34 9th cir affg tcmemo_1976_150 however a deduction with respect to interest arising out of a joint obligation of a taxpayer and another party is only allowable to the taxpayer to the extent he or she makes payment of the interest out of his or her own funds see finney v commissioner tcmemo_1976_329 and authorities cited therein in finney the taxpayer and his wife were separated during the taxable_year and held a residence as tenants_by_the_entirety during that year although the mortgage interest payments were nominally made by the taxpayer’s wife this court concluded that he had satisfied his burden of proving that the funds used to make the interest payments were his funds and he was therefore entitled to the deduction however in reaching this conclusion we relied upon a stipulation entered into between respondent the husband and the wife that the funds used to make the interest payments were supplied by the husband another case dealing with this issue is 40_bta_528 in kohlsaat the board_of tax appeals9 likewise concluded that taxpayer-husband was entitled to a deduction for mortgage interest payments made with respect to a former marital residence even though the payments were nominally made by his ex-wife however in that case the divorce decree provided that in addition to his obligation to make monthly alimony payments to his ex-wife he was directed to pay dollar_figure per month to his ex-wife and she was directed to use these funds to make the mortgage payments for which he was 9the revenue act of ch 56_stat_798 established the tax_court of the united_states on date which superseded the united_states board_of_tax_appeals primarily and personally liable because of these circumstances the board concluded no part of the dollar_figure monthly payments represented alimony or any ‘allowance’ to the wife she could not use the funds for any other purpose than to pay the carrying charges on the mortgaged property and to reduce the principal mortgage debt in so doing she acted as agent or trustee for the petitioner kohlsaat v commissioner supra pincite petitioner provided no documentation such as canceled checks or forms that substantiates her claim that she made payments of mortgage interest in the amount of dollar_figure in taxable_year petitioner’s only evidence in this respect is a statement from first community financial services addressed to mr seidel reflecting that he paid dollar_figure in interest in taxable_year since there is no evidence that petitioner’s funds were in fact used to make these payments and the burden_of_proof is upon her to establish that it was in fact her funds that were used to make the payments we must conclude that petitioner is not entitled to the deduction claimed because she has not established that the payments were made with her funds rule diez-arguelles v commissioner tcmemo_1984_356 kazupski v commissioner tcmemo_1982_182 finney v commissioner supra kohlsaat v commissioner supra attorney’s fees deduction at trial petitioner claimed an itemized_deduction on schedule a for attorney’s fees in the amount of dollar_figure personal_living_and_family_expenses generally are not deductible by taxpayers sec_262 attorney’s fees and other costs paid in connection with a divorce generally are personal expenses and therefore nondeductible sec_1_262-1 income_tax regs on the other hand expenses paid for the production_or_collection_of_income or in connection with the determination collection_or_refund_of_any_tax generally are deductible sec_212 this is the case even if the expenses are paid in connection with a divorce swain v commissioner tcmemo_1996_22 affd without published opinion 96_f3d_1439 4th cir sec_1_262-1 income_tax regs the legal fees which petitioner paid to her attorney were paid in order to secure petitioner’s divorce and property settlement petitioner expressly waived all spousal support ie alimony however a portion of petitioner’s attorney’s fees was paid in order to secure the production_of_income namely the distribution from mr seidel’s cwsc 401_k_plan includable in her income as alternate_payee therefore under sec_212 and under the cohan_rule we may estimate the amount of the schedule a itemized deductible expense thus we hold that petitioner may claim a deduction for attorney’s fees in the amount of dollar_figure audit examination sec_7605 provides no taxpayer shall be subjected to unnecessary examination or investigations and only one inspection of a taxpayer’s books of account shall be made for each taxable_year unless the taxpayer requests otherwise or unless the secretary after investigation notifies the taxpayer in writing that an additional inspection is necessary this court stated in 103_tc_441 the supreme court after a review of the legislative_history interpreted the purpose of sec_7605 as being congressional recognition of a need for a curb on the investigating powers of low-echelon revenue agents and considered that it met this need simply and fully by requiring such agents to clear any repetitive examination with a superior 379_us_48 cong rec date the powell case involved the enforcement of a summons to appear before a special_agent and produce for reexamination certain corporate records on the ground that suspected fraud would reopen the expired 3-year period of limitations on assessment and collection sec_7605 was considered in that context to determine whether that section either alone or in conjunction with others placed a probable cause standard or other restrictions on the commissioner’s agents before a tax_year may be reexamined the supreme court held with respect to sec_7605 that generally no severe restriction was intended and regarding unnecessary examinations courts are not required to oversee the commissioner’s determinations to investigate united_states v powell supra pincite 10this amount was arrived at by multiplying petitioner’s total attorney’s fees by a fraction the numerator of which is the taxable_portion of casc 401_k_plan distribution and the denominator of which is the total amount of the casc 401_k_plan distribution dollar_figure x dollar_figure dollar_figure dollar_figure thus the internal_revenue_service is generally limited to one inspection of a taxpayer’s books_and_records for each taxable_year unless the taxpayer requests a second audit or the service notifies the taxpayer in writing that an additional inspection is necessary united_states v powell supra 313_f2d_79 9th cir however the review of records of third parties does not constitute an inspection of the taxpayer’s books_and_records digby v commissioner supra pincite moreover mere communication with the taxpayer does not fall within the scope of an inspection of books_and_records 66_tc_1084 affd 592_f2d_1259 5th cir with this background we consider petitioner’s contention that respondent has violated the requirements of sec_7605 by subjecting petitioner to three separate inspections of her books_and_records petitioner attached to her form_1040 for taxable_year a special handling cover letter requesting a review of her return petitioner presented no evidence that respondent audited her return as a result of this request in fact respondent mailed petitioner a letter thanking her for her inquiry and stating that the irs had not resolved the matter such a response to a taxpayer’s inquiry does not constitute an inspection of her books of account see benjamin v commissioner supra petitioner received a letter dated date advising her that based upon review of third party records respondent proposed changes to her form_1040 for taxable_year the review of records of third parties does not constitute a review of a taxpayer’s books_and_records digby v commissioner supra petitioner’s argument that respondent has violated sec_7605 is grounded on respondent’s issuing to petitioner a tax_refund before auditing her tax_return petitioner admits that she never entered into a closing_agreement with the irs with respect to taxable_year petitioner also admits that she never received a letter stating that the irs had accepted her tax_return nor had she received a letter stating that her tax_return had been audited as requested by her special handling request instead petitioner’s argument of multiple audits relies on petitioner’s testimony that her refund was evidence of an audit that resulted from her special handling request such testimony and argument do not substantiate her claim of a violation of sec_7605 there is no evidence in the record that substantiates petitioner’s claim that the irs audited her income_tax return by inspecting her books of account before issuing petitioner her income_tax refund we hold that respondent did not subject petitioner to multiple inspections of her books of account and thus did not violate sec_7605 to reflect the foregoing decision will be entered under rule
